DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US Application no. 15/175,345, now US Patent no. 10,314,537, filed 7 June 2016.

Information Disclosure Statement
The information disclosure statements filed 17 September 2019 and 23 April 2019 have been considered.

Election/Restrictions
Applicant's election with traverse of Invention I, pertaining to claims 4-10, 22, and 28 in the reply filed on 17 November 2020 is acknowledged.  The traversal is on the ground(s) that the distinction between Inventions is unclear and that search burden does not exist between grouped claims since all claims are directed to an oral appliance.  This is not found persuasive.
While each group recites the words “oral appliance”, neither are directed to common aspects of the oral appliance since each group is directed to materially different features as far as the mode operation, function, and structure.  The elected Invention I is directed to a method of generating and processing a series of digital 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-27 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable 

Claim Objections
Claim 22 is objected to because of the following informalities:  the end of claim 22 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zegarelli (US Publication no. 2014/0011162) in view of Rahman et al. (US Patent no. 8,771,149 – disclosed by Applicant).
In regard to claims 4, 8, and 22, Zegarelli describes a computer implemented process for creating an oral appliance when executed by a processing device, cause 
Zegarelli is considered to substantially describe the procedure for obtaining an oral appliance from digital images as claimed.  Though Zegarelli does not explicitly teach that a sensor for sensing biological information is placed in the region ascertained by Dig2, it is considered that the additive process of creating a bulge for storing medicament necessarily is useful in creating a space in which a sensor is capable of being embedded.  Rahman et al. demonstrates that sensors may be embedded or integrated within oral appliances (col 5 lines 58-61 and col 6 lines 55-61).  Such sensor is considered capable and suitable of being embedded within a bulge as formed by Zegarelli.  Therefore, modification of the bulge in Zegarelli to house an embedded sensor is considered to have been obvious to one of ordinary skill in the art at the time the invention was claimed since the bulge 
	In regard to claims 5 and 9, the methods of Zegarelli further include operating a manufacturing system to produce the oral appliance including the discrete region/bulge (para 49, 52, 62, and 65).
	In regard to claim 6, the bulge formed by the additive process of Dig2 is considered to comprise an area configured to house the sensor (para 55) and equivalent to a cargo area as claimed.
	In regard to claims 7, 10, and 28, Dig2 of Zegarelli is formed from the merging of Dig1 and Dig2, the merging may comprise combining Dig1 and Dig2 (i.e., adding) or subtracting Dig2 for Dig1 (para 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 January 2021